UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2297


LOUISE JOHNSON,

                  Plaintiff - Appellant,

             v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:08-cv-00091-RAJ-FBS)


Submitted:    May 8, 2009                     Decided:   May 26, 2009


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louise Johnson, Appellant Pro Se.            Kent Pendleton Porter,
Assistant  United States  Attorney,         Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Louise   Johnson   appeals   the   district   court’s   order

dismissing her complaint for failure to prosecute pursuant to

Fed. R. Civ. Proc. 41(b).     We have reviewed the record and find

no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.     Johnson v. Astrue, No. 2:08-cv-

00091-RAJ-FBS (E.D. Va. Sept. 18, 2008).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                              AFFIRMED




                                  2